 



 

AMENDED AND RESTATED LOAN AGREEMENT

between

HUDSON TECHNOLOGIES COMPANY

and

KELTIC FINANCIAL PARTNERS, LP



 

 

 

 

Dated: June 26, 2007

AMENDED AND RESTATED LOAN AGREEMENT

This Amended and Restated Loan Agreement is made this 26th day of June, 2007,
between HUDSON TECHNOLOGIES COMPANY ("Borrower"), a corporation organized and
existing pursuant to the laws of the State of Tennessee having an address at 275
North Middletown Road, Pearl River, New York 10965, and KELTIC FINANCIAL
PARTNERS, LP ("Lender"), a Delaware limited partnership, with a place of
business at 580 White Plains Road, Suite 610, Tarrytown New York 10591.



WITNESSETH:

WHEREAS

, Borrower and Lender are parties to a Revolving Loan and Security Agreement
dated May 30, 2003 (as amended, restated, modified or supplemented from time to
time the "Existing Loan Agreement"), pursuant to which Lender has extended loans
and other financial accommodations to Borrower.



WHEREAS

, Borrower has requested that the Existing Loan Agreement be amended and
restated in its entirety to become effective and binding on the Borrower
pursuant to the terms of this Agreement, and Lender has agreed to amend and
restate the Existing Loan Agreement in its entirety to read as set forth herein,
and it has been agreed by the parties to the Existing Loan Agreement that (a)
the commitments which the Lender has agreed to extend to the Borrower under the
Existing Loan Agreement shall be extended or advanced upon the amended and
restated terms and conditions contained in this Agreement, and (b) the existing
loans and other obligations outstanding under the Existing Loan Agreement shall
be governed by and deemed to be outstanding under the amended and restated terms
and conditions contained in this Agreement.



WHEREAS,

Lender is willing to extend the credit facilities on the terms and subject to
the conditions set forth in this Agreement.



AGREEMENT

1. DEFINITIONS.

As used herein, the following terms shall have the following meanings (terms
defined in the singular shall have the same meaning when used in the plural and
vice versa):



1.1. "Account Debtor" shall mean any Person who is or may become obligated under
or on account of any Receivable.

1.2. "Advance" shall mean any loan or advance made by Lender in connection with
the Revolving Loan.

1.3. "Affiliate" shall mean any Person: (i) which directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, Borrower including, without limitation, Hudson Holdings, Inc. and
Hudson Technologies, Inc.; (ii) which beneficially owns or holds 5% or more of
any class of the voting stock or other equity interest in Borrower; or (iii) 5%
or more of the voting stock or other equity interest of which is beneficially
owned or held by Borrower. For purposes hereof, "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
stock or other equity interests, by contract or otherwise.

1.4. "Agreement" shall mean this Amended and Restated Loan Agreement, together
with all Schedules and Exhibits attached or otherwise identified thereto, as the
same may be amended, modified, restated or supplemented from time to time.

1.5. "Authenticate" shall mean to sign or to execute or otherwise adopt a
symbol, or encrypt or similarly process a record in whole or in part, with the
present interest of the authenticating person to identify the person and adopt
or accept a Record.

1.6. "Bank Accounts" shall have the meaning set forth in Section 5.23 of this
Agreement.

1.7. "Banking Day" shall mean any day on which commercial banks are not
authorized or required to close in New York State.

1.8. "Borrower" shall mean Hudson Technologies Company.

1.9. "Borrowing Capacity" shall have the meaning set forth in Section 2.1 of
this Agreement.

1.10. "Borrowing Base Certificate" shall mean a borrowing base certificate
substantially in the form of Exhibit D attached hereto.

1.11. "Capital Expenditure" shall mean, as determined in accordance with GAAP,
the dollar amount of gross expenditures (including obligations under capital
leases) made or incurred for fixed assets, real property, plant and equipment,
and all renewals, improvements and replacements thereto (but not repairs
thereof) during any period.

1.12. "Code" shall mean the Internal Revenue Code of the United States.

1.13. "Collateral" shall mean all of the Property and interests in Property
described in the General Security Agreements and the Mortgage, and all other
real and personal property of Borrower and guarantors and interests of Borrower
and guarantors in personal property that now or hereafter secures the payment
and performance of any of the Obligations pursuant to any of the Loan Documents
or otherwise including, without limitation, any proceeds and insurance proceeds
of the foregoing.

1.14. "Contract Year" shall mean, during the term of the Loans, each consecutive
twelve (12) month period commencing on the date hereof and, in each case, ending
on the date, which is one day prior to the applicable anniversary date hereof.

1.15. "Default" shall mean an event or condition the occurrence of which would,
with the lapse of time or the giving of notice, or both, become an Event of
Default, whether or not Lender has declared an Event of Default to have
occurred.

1.16. "EBITDA" shall mean Borrower's total income before interest expense,
taxes, depreciation and amortization, all calculated in accordance with GAAP.

1.17. "Eligible Inventory" shall mean Inventory which has been identified and
described to Lender's satisfaction, is represented by Borrower (by its
acceptance of Revolving Loans thereon) as meeting all of the following criteria
on the date of any Revolving Loan based thereon and thereafter while any
Obligation is outstanding, and is in all other respects acceptable to Lender:

(a) Borrower is the sole owner of the Inventory; none of the Inventory is being
held or shipped by Borrower on a consignment or approval basis; Borrower has not
sold, assigned or otherwise transferred all or any portion thereof; and none of
the Inventory is subject to any claim, lien or security interest;

(b) If any of the Inventory is represented or covered by any document of title,
instrument or chattel paper, Borrower is the sole owner of all such documents,
instruments and chattel paper, all thereof are in the possession of Borrower,
none thereof has been sold, assigned or otherwise transferred, and none thereof
is subject to any claim, lien or security interest;

(c) The Inventory consists of refrigerants which have been processed in
accordance with all Governmental Rules, or finished goods consisting of saleable
cylinders to hold refrigerants acquired by Borrower in the ordinary course of
its business, as conducted on the date hereof, subject to its contract or sole
possession and, located in compliance with Section 5.15 of this Agreement or at
locations approved by Lender in writing for which landlord or bailee waivers in
form and substance acceptable to Lender have been executed and delivered by such
landlord or bailee to Lender.

1.18. "Eligible Receivables" shall mean and include only Receivables of
Borrower, the records and accounts of which are located in compliance with
Section 5.14 of this Agreement, are acceptable to Lender in Lender's sole and
absolute discretion, arise out of sales in the ordinary course of Borrower's
business as currently conducted, made by Borrower to a Person which is not an
Affiliate of Borrower nor an employee of Borrower nor controlled by an Affiliate
of Borrower, which are not in dispute and which do not then violate any warranty
with respect to Eligible Receivables set forth in the General Security
Agreement, and the Inventory which is the subject matter of such Receivable,
must have been shipped to the customer on or prior to the invoice date, or the
services described in any such invoice must have been provided on or prior to
the invoice date. No Receivable shall be an Eligible Receivable if more than
ninety (90) days have passed since the original invoice date. Lender may treat
any Receivable as ineligible if:

(a) any warranty contained in this Agreement or in the General Security
Agreement with respect to Eligible Receivables or any warranty with respect to
such Receivable contained in this Agreement or in the General Security Agreement
has been breached; or

(b) the Account Debtor or any Affiliate of the Account Debtor has disputed
liability, or made any claim with respect to such Receivable or with respect to
any other Receivable due from such customer or Account Debtor to Borrower, with
respect to any Receivable which Lender, in its sole and absolute discretion,
deems material; or

(c) the Account Debtor or any Affiliate of the Account Debtor has filed a case
for bankruptcy or reorganization under the Bankruptcy Code, or if any case under
the Bankruptcy Code has been filed against the Account Debtor or any Affiliate
of the Account Debtor, or if the Account Debtor or any Affiliate of the Account
Debtor has made an assignment for the benefit of creditors, or if the Account
Debtor or any Affiliate of the Account Debtor has failed, suspended business
operations, become insolvent, or had or suffered a receiver or a trustee to be
appointed for all or a significant portion of its assets or affairs; or

(d) if the Account Debtor is also a supplier to or creditor of Borrower or if
the Account Debtor has or asserts any right of offset with respect to any
Receivable or asserts any claim or counterclaim against Borrower with respect to
any Receivable or otherwise (so long as the Account Debtor does not assert any
right of set off or counterclaim, Lender, subject to all the other provisions of
this Agreement, will only consider the Receivable ineligible in an amount equal
to the amount owed such Account Debtor by Borrower); or

(e) the sale is to an Account Debtor outside the United States, unless the sale
is secured by a letter of credit or acceptance acceptable to Lender in its sole
discretion, or is insured by a credit risk insurance policy acceptable to Lender
in its sole discretion or on other terms acceptable to Lender in its sole
discretion; or

(f) fifty percent (50%) or more of the Receivables of any Account Debtor and its
Affiliates are ineligible, then all the Receivables of such Account Debtor and
its Affiliates may be deemed ineligible by Lender under this Agreement; or

(g) the total unpaid Receivables of the Account Debtor and its Affiliates exceed
twenty percent (20%) of the net amount of all Receivables, to the extent of such
excess, except that with respect to (i) NRP/COOLGAS, INC. and USA/ B & B, in
which such percentage shall be twenty-five percent (25%), and (ii) Home Depot,
in which such percentage shall be fifty percent (50%), provided in all cases the
credit worthiness of any such Account Debtor is acceptable to Lender in its sole
discretion and credit insurance coverage is in existence covering such Account
Debtor's Receivables acceptable to Lender in its sole and absolute discretion;
or

(h) it relates to a sale of goods or services to the United States of America,
or any agency or department thereof, unless Borrower assigns its right to
payment of such Receivable to Lender, in form and substance satisfactory to
Lender, so as to comply with the Assignment of Claims Act of 1940, as amended
(the "1940 Act"); provided, however, that Lender may make Advances up to an
aggregate maximum amount of $25,000 against Receivables covered by this clause
(h), and which satisfy all other requirements of Eligible Receivables, without
complying with the 1940 Act; or

(i) it relates to a sale of goods or services to a state or local governmental
authority or an agency or department thereof in excess of $50,000.00 in the
aggregate; or

(j) it relates to intercompany sales, employee sales or any Receivable due from
an Affiliate of Borrower; or

(k) it consists of a sale to an Account Debtor on consignment, bill and hold,
guaranteed sale, sale or return, sale on approval, payment plan, scheduled
installment plan, extended payment terms or any other repurchase or return
basis; or

(l) the Account Debtor is located in a state in which Borrower is deemed to be
doing business under the laws of such state and which denies creditors access to
its courts in the absence of qualifications to transact business in such state
or of the filing of any reports with such state, unless Borrower has qualified
as a foreign corporation authorized to do business in such state or has filed
all required reports; or

(m) the Receivable is evidenced by chattel paper or an instrument of any kind,
or has been reduced to judgment; or

(n) the Receivable arises from a sale of goods or services to an individual who
is purchasing such goods primarily for personal, family or household purposes;

(o) if Lender believes, in its sole and absolute judgment, that collection of
such Receivable is insecure or that such Receivable may not be paid by reason of
the Account Debtor's financial inability to pay.

1.19. "Environment" shall mean any water or water vapor, any land surface or
subsurface, air, fish, wildlife, biota and all other natural resources.

1.20. "Environmental Laws" shall mean all federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes relating to the protection of the
Environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of "hazardous
substances" and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.

1.21. "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.22. "Events of Default" shall have the meaning set forth in Article 12 of this
Agreement.

1.23. "Fiscal Year" shall mean with respect to any Person, a year of 365 or 366
days, as the case may be, ending on the last day of December in any calendar
year.

1.24. "GAAP" shall mean generally accepted accounting principles consistently
applied and maintained throughout the period indicated and consistent with the
prior financial practice of Borrower, except for changes mandated by the
Financial Accounting Standards Board or any similar accounting authority of
comparable standing. Whenever any accounting term is used herein which is not
otherwise defined, it shall be interpreted in accordance with GAAP.

1.25. "General Security Agreements" shall mean the collective reference to the
general security agreements dated May 30, 2003 executed and delivered by each of
Borrower and the guarantors in favor of Lender, as the same may be amended,
modified, restated or supplemented from time to time.

1.26. "Governmental Rules" shall have the meaning given to such term in Section
5.24 of this Agreement.

1.27. "Indebtedness" shall mean and include all obligations for borrowed money
of any kind or nature, including funded debt and unfunded liabilities,
contingent obligations under guaranties or letters of credit, and all
obligations for the acquisition or use of any fixed asset, including capitalized
leases, or improvements which are payable over a period longer than one year,
regardless of the term thereof or the Person or Persons to whom the same is
payable and the Obligations.

1.28. "Inventory" shall have the meaning given to such term in the General
Security Agreement.

1.29. "Loan Documents" shall mean this Agreement, the Revolving Note, the Term
Notes, the General Security Agreements, the Mortgage and all other documents and
instruments to be delivered by Borrower or any other Person under this Agreement
or in connection with the Loans or any other Indebtedness or Obligations of
Borrower to Lender, as the same may be amended, modified or supplemented from
time to time.

1.30. "Loan Interest Rate" shall mean, at the option of Lender, the greater of:
(a) the prime rate published in the "Money Rates" column of The Wall Street
Journal from time to time or, in the event that The Wall Street Journal is not
available at any time, such rate published in another publication as determined
by Lender plus thirty seven and one-half (37.5) basis points per annum, or (b)
six and one-half percent (6-1/2%) per annum.

1.31. "Loans" shall mean the loans and advances made by Lender hereunder,
including the Revolving Loan and the Term Loans.

1.32. "Lockbox" shall mean the account established by Borrower pursuant to the
lockbox agreement among Borrower, Lender and a financial institution with which
Borrower maintains a depository account into which the proceeds of all
Collateral are to be deposited.

1.33. "Material Adverse Effect" shall mean any material adverse effect, as
determined in Lender's sole and absolute discretion, on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of Borrower
or any guarantor; (b) Borrower's or any guarantor's ability to pay or perform
the Obligations in accordance with their terms; (c) the value, collectability or
salability of the Collateral or the perfection or priority of Lender's liens;
(d) the validity or enforceability of this Agreement or any of the Loan
Documents; or (e) the practical realization of the benefits, rights and remedies
inuring to Lender under this Agreement or under the other Loan Documents.

1.34 "Maturity Date" shall mean June 26, 2010.

1.35. "Maximum Facility" shall mean $10,000,000.

1.36. "Maximum Revolving Loan Amount" shall mean the Maximum Facility, plus the
Supplemental Amount (upon compliance with Section 2.11 hereof), less the
outstanding principal balance of the Term Loans.

1.37. "Mortgage" shall mean the Mortgage and Security Agreement dated as of the
date hereof given by Borrower in favor of Lender, as the same may be amended,
modified, restated or supplemented from time to time.

1.38. "Notice of Borrowing" shall mean a borrowing request in a Record
substantially in the form of Exhibit C attached hereto.

1.39. "Obligations" shall mean and include all loans (including the Loans),
advances, debts, liabilities, obligations, covenants and duties owing by
Borrower to Lender or any Affiliate of Lender of any kind or nature, present or
future, whether or not evidenced by any note, guaranty or other instrument,
whether arising under this Agreement, the other Loan Documents or under any
other agreement or by operation of law, whether or not for the payment of money,
whether arising by reason of an extension of credit, opening, guaranteeing or
confirming of a letter of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by purchase
or assignment), absolute or contingent, due or to become due, now due or
hereafter arising and howsoever acquired including, without limitation, all
interest, charges, expenses, commitment, facility, collateral management or
other fees, attorneys' fees and expenses, consulting fees and expenses and any
other sum chargeable to Borrower under this Agreement, the other Loan Documents
or any other agreement with Lender.

1.40. "Person" shall mean an individual, partnership, limited liability company,
limited liability partnership, corporation, joint venture, joint stock company,
land trust, business trust or unincorporated organization, or a government or
agency or political subdivision thereof.

1.41. "Plan" shall mean an employee benefit plan or other plan now or hereafter
maintained for employees of Borrower or any subsidiary of Borrower and covered
by Title IV of ERISA.

1.42. "Property" shall have the meaning set forth in the General Security
Agreement.

1.43. "Receivables" shall have the meaning set forth in the General Security
Agreement.

1.44. "Reconciliation Report" shall mean a report in form satisfactory to
Lender, reconciling Borrower's month-end Receivable agings, payable agings and
Inventory listings to Borrower's monthly financial statements, and including
bank reconciliations.

1.45. "Record" shall mean information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form. If Lender so specifies with respect to a particular type of
Record, that type of Record shall be signed or otherwise authenticated by
Borrower.

1.46. "Reportable Event" shall have the meaning assigned to that term in Title
IV of ERISA.

1.47. "Revolving Loan" shall mean the Advances to be made by Lender to Borrower
pursuant to Section 2.1 of this Agreement, and all interest thereon and all
fees, costs and expenses payable by Borrower in connection therewith.

1.48. "Revolving Note" shall mean, the promissory note substantially in the form
annexed hereto as Exhibit A, to be given by Borrower to Lender to evidence the
Revolving Loan.

1.49. "Solvent" shall mean when used with respect to any Person, such Person (i)
owns property the fair value of which is greater than the amount required to pay
all of such Person's Indebtedness (including contingent debts), (ii) owns
property the present fair salable value of which is greater than the amount that
will be required to pay the probable liabilities of such Person on its then
existing Indebtedness as such become absolute and matured, (iii) is able to pay
all of its Indebtedness as such Indebtedness matures, and (iv) has capital
sufficient to carry on its then existing business.

1.50. "Supplemental Amount" shall have the meaning set forth in Section 2.11 of
this Agreement.

1.51. "Tangible Net Worth" shall mean the net worth of Borrower less the value
of intangible assets and other assets whose value, in the sole opinion of
Lender, are less than the stated value carried on the balance sheet of Borrower.

1.52. "Termination Date" shall mean the earliest of the date which is (a) the
Maturity Date, (b) the date on which Lender terminates this Agreement pursuant
to Section 12.1 of this Agreement, or (c) the date on which Borrower terminates
this Agreement pursuant to Section 3.7 of this Agreement.

1.53. "Termination Notice" shall have the meaning set forth in Section 3.7 of
this Agreement.

1.54. "Term Loan A" shall have the meaning set forth in Section 2.9 hereof.

1.55. "Term Loan B" shall have the meaning set forth in Section 2.10 hereof.

1.56. "Term Loans" shall mean Term Loan A and Term Loan B.

1.57. "Term Note A" shall mean the amended and restated promissory note
substantially in the form annexed hereto as Exhibit B-1, to be given by Borrower
to Lender to evidence Term Loan A.

1.58. "Term Note B" shall mean the promissory note substantially in the form
annexed hereto as Exhibit B-2, to be given by Borrower to Lender to evidence
Term Loan B.

1.59. "Term Notes" shall mean Term Note A and Term Note B.

1.60. "UCC" means the Uniform Commercial Code as in effect from time to time.

2. THE LOANS.

2.1. Advances. Subject to the terms and conditions of this Agreement and relying
upon the representations and warranties set forth in this Agreement, for so long
as no Default or Event of Default exists, Lender shall lend in its discretion to
Borrower on its request, a sum ("Borrowing Capacity") equal to the lesser of:

(a) The Maximum Revolving Loan Amount, or

(b) the sum of (i) up to eighty-five percent (85%) of the net face amount of
Borrower's Eligible Receivables plus (ii) up to fifty percent (50%) (such
percentage, absent the existence of an Event of Default, shall be fifty-five
percent (55%) during the period from November 1 through February 28 of each
year) of the Value (as defined below) of Borrower's Eligible Inventory, less
(iii) the outstanding principal balance of Term Loan B, less (iv) the
outstanding principal balance of the Revolving Loan resulting from the
implementation of the Supplemental Amount. Value shall mean the lesser of cost
or the fair market value of such Inventory.

Within the limits of the Borrowing Capacity, and subject to the limitations set
forth in this Agreement, Borrower may borrow, repay and reborrow Advances.

2.2. Overline. Borrower acknowledges that Lender has advised Borrower that
Lender does not intend to permit Borrower to incur Obligations at any time in an
outstanding principal amount exceeding either the Borrowing Capacity or the
Maximum Revolving Loan Amount; however, it is agreed that should the Obligations
of Borrower to Lender incurred under the Loans or otherwise exceed the Borrowing
Capacity or the Maximum Revolving Loan Amount, then such excess Obligations
shall (a) constitute Obligations under this Agreement, (b) be entitled to the
benefit of all security and protection under this Agreement and the other Loan
Documents, (c) be secured by the Collateral and (d) be payable immediately
without notice or demand by Lender.

2.3. Reserves. (a) The Borrowing Capacity shall be subject to such reserves, as
Lender shall deem necessary and proper in Lender's sole and absolute discretion.
Reserves may be established by Lender from time to time in such manner
(including reduction of the advance rates set forth in Subsection 2.1(b) above)
and for such reasons as Lender may determine from time to time in Lender's sole
and absolute discretion. Payments, deposits, guaranties or indemnifications made
by Lender under any reimbursement agreement, guaranty or similar instrument made
in respect of any such instrument may be treated by Lender as Advances to
Borrower under this Agreement.

(b) Lender will implement a reserve (the "Closing Reserve") on the date hereof
in the amount of $1,307,550 (the "Closing Reserve Amount") in order to ensure
that Borrower has sufficient availability to make payment to those shareholders
who tender shares in Borrower's tender offer and/or, to the extent the
shareholders do not tender their shares in such tender offer, to make payment to
Fleming US Discovery Fund III, L.P. and Fleming US Discovery Offshore Fund III,
L.P. (collectively, "Fleming"), as set forth in that certain Stock Purchase
Agreement dated the date hereof between Fleming and Borrower. Upon receipt of
notice from Borrower in the form attached hereto as Exhibit F (the "Closing
Reserve Notice"), Lender will remove the Closing Reserve and, provided that no
Event of Default has occurred and is continuing, make an Advance in the Closing
Reserve Amount. Lender will make such Advance to the party(ies), on the date and
pursuant to the wire instructions set forth in the Closing Reserve Notice,
provided that Lender receives a fully-signed Closing Reserve Notice at least one
(1) Business Day prior to the date of the requested Advance.

2.4. Manner of Borrowing. Each Advance shall be requested in an Authenticated
Record sent via facsimile or electronic transmission including, without
limitation, via e-mail by a Notice of Borrowing executed by an authorized
officer of Borrower, not later than 11:00 a.m. Eastern Time on any Banking Day
on which an Advance is requested. Provided that Borrower shall have satisfied
all conditions precedent set forth in this Agreement, including the
reaffirmation of the representations and warranties and covenants provided in
Article 10 of this Agreement, and Borrower shall have sufficient Borrowing
Capacity to permit an Advance under this Agreement in accordance with Section
2.1 of this Agreement, Lender shall make the Advance to Borrower in the amount
requested in the Record by Borrower in immediately available funds for credit to
any account of Borrower (other than a payroll account) at a bank in the United
States of America as Borrower may specify (provided, however, that Borrower
shall pay Lender its usual and customary fees for such transfer). Lender shall
not be responsible for any failure of any amount so transferred to be credited
to any such account, unless such failure is due to Lender's gross negligence or
willful misconduct.

2.5. Evidence of Borrower's Obligations. Borrower's obligation to pay the
principal of, and interest on, the Advances made to Borrower shall be evidenced
by the Revolving Note executed by Borrower and delivered to Lender. Borrower's
obligation to pay the principal of, and interest on, the Term Loan shall be
evidenced by the Term Note.

2.6. Payments. All payments with respect to the Obligations shall either be
charged by Lender to Borrower's account pursuant to Section 2.7 hereof, charged
as an Advance or made by Borrower to Lender in U.S. currency and without any
defense, offset or counterclaim of any kind, at 555 Theodore Fremd Avenue, Suite
C-207, Rye, New York 10580, or to such other address as Lender shall specify, by
12:00 noon New York, New York time on the date when due. Whenever any payment to
be made shall otherwise be due on a day that is not a Banking Day, such payment
shall be made on the next succeeding Banking Day and such extension of time
shall be included in computing interest in connection with any such payment.
Lender may make an Advance to reimburse itself for any payments on the
Obligations (including fees and expenses payable by Borrower), which are not
paid when due, without notice or demand to Borrower. Any delay or failure by
Lender in submitting any invoice for such interest or fee or in the making of an
Advance against the Revolving Loan shall not discharge or relieve Borrower of
its obligation to make such interest or fee payment. If Borrower prepays only a
portion of a Term Loan, such prepayment shall be applied to the remaining
installments of the applicable Term Loan in the inverse order of maturity.

2.7. Collections/Balance/Statements/etc.

(a) Collection and Remittance.

(i) Borrower covenants and agrees to enter into a depository account service
agreement with Fleet Bank, N.A. to establish a depository account for the
benefit of Borrower over which Lender shall have the sole power of withdrawal.

(ii) All proceeds of Collateral whether cash, checks, drafts, notes, acceptances
or other forms of payment, if received by Borrower, shall be received by
Borrower in trust for Lender, and Borrower agrees to deliver or cause to be
delivered, such payments forthwith, in the identical form in which received, to
Lender or into a depository account established for the benefit of Borrower, as
Lender shall require from time to time.

(iii) Collected funds in the depository account for the benefit of Borrower
shall be swept daily and the proceeds deposited to an account of Lender or as
Lender shall otherwise elect.

(b) Determination of balance of Revolving Loans. In determining the outstanding
balance of the Revolving Loans, (i) available/collected funds received from the
depository account for the benefit of Borrower in the Lender's account at Harris
Bank, Account Name: Keltic Financial Partners, LP; Account No. 3117009, ABA
#071000288 (or such other account as Lender may direct from time to time),
before 2 p.m. Eastern Time of a Banking Day will be credited on that Banking
Day, and thereafter on the following Banking Day, as follows: (A) First, to
unpaid interest, (B) second to unpaid fees and expenses; (C) third to the
outstanding principal balance of the Revolving Loan, and (D) fourth to all other
Obligations in such order as Lender shall elect; (ii) any other form of funds
received by Lender will be credited on the Banking Day when Lender has received
notification that such funds are collected/available to Lender if before 2 p.m.
(Eastern Time), and thereafter on the following Banking Day and will be applied
in the manner set forth in clause (b)(i) above unless such funds are proceeds of
the sale of equipment or real estate, in which event such funds will be applied
first against Term Loan A until Term Loan A is paid in full, then against Term
Loan B until Term Loan B is paid in full, then against the Revolving Loans in
the manner set forth in clause (b)(i) above; (iii) all credits shall be
conditional upon final payment to Lender in cash or solvent credits of the items
giving rise to them and, if any item is not so paid, the amount of any credit
given for it shall be charged to the balance of the Revolving Loan whether or
not the item is returned; and (iv) for the purpose of computing interest on the
Revolving Loan and other Obligations, interest shall continue to accrue on the
amount of any payment credited to Borrower's Revolving Loan balance by Lender
for a period of three (3) Banking Days after the date so credited.

2.8. Payment on Termination Date. Notwithstanding anything herein to the
contrary, on the Termination Date Borrower shall pay to Lender in full, in cash:
(a) the entire outstanding principal balance of the Loans, plus all accrued and
unpaid interest thereon, and (b) all non-contingent Obligations due or incurred
by Lender.

Term Loan A
.

(a) Lender agrees, subject to the terms and conditions of this Agreement, to
make a single advance to Borrower on the date of the initial funding ("Term Loan
A") in the amount of $2,500,000. Borrower's obligation to repay Term Loan A
shall be evidenced by Term Note A and shall be secured by the Collateral.

(b) The outstanding principal balance of Term Note A shall be due and payable in
consecutive monthly installments in the amount of $29,761.90 each, commencing on
July 1, 2007. On the Termination Date, the entire aggregate unpaid principal
balance of Term Note A, and all accrued and unpaid interest thereon, shall in
any event be due and payable.



2.10. Term Loan B.

(a) Lender agrees, subject to the terms and conditions of this Agreement, to
make a single advance to Borrower on the date of the initial funding ("Term Loan
B") in the amount of $4,500,000. Borrower's obligation to repay Term Loan B
shall be evidenced by Term Note B and shall be secured by the Collateral.

(b) The outstanding principal balance of Term Note B shall be due and payable in
consecutive monthly installments in the amount of $53,571.43 each, commencing on
July 1, 2007. On the Termination Date, the entire aggregate unpaid principal
balance of Term Note B, and all accrued and unpaid interest thereon, shall in
any event be due and payable.

2.11 Supplemental Amount. Within five (5) business days of a request by Borrower
in a Record, and upon payment by Borrower of the Supplemental Amount Fee (as
defined below) and receipt by Lender of an original Allonge, in the form
attached hereto as Exhibit H, signed by Borrower, Lender shall increase the
Maximum Revolving Loan Amount by up to $1,500,000 (the "Supplemental Amount") as
directed by Borrower in such Record; provided that the Supplemental Amount shall
be zero for at least five (5) consecutive Business Days at least once every one
hundred and twenty (120) days.

2.12 Sources and Uses. The Loans on the date hereof shall be made pursuant to
the sources and uses set forth in Exhibit G attached hereto.

3. LENDER'S COMPENSATION.

3.1. Interest on Loans. Borrower shall pay interest monthly, in arrears, on the
first day of each month, commencing July 1, 2007, (a) on the average daily,
unpaid principal amount of the Revolving Loan, and (b) in the unpaid principal
amount of the Term Loans, at a fluctuating rate which is equal to the Loan
Interest Rate. Notwithstanding the foregoing, on and after the occurrence of a
Default or Event of Default, Borrower shall pay interest on the Revolving Loan
at a rate which is three and one-half percent (3.50%) per annum above the Loan
Interest Rate; provided, however, in no event shall any interest to be paid
under this Agreement or under any Loan Document that would exceed the maximum
rate permitted by law.

3.2. Intentionally Left Blank.

3.3. Commitment and Closing Fee. Borrower has paid to Lender $80,000 (net of the
$5,000 prepaid accommodation fee in December 18, 2006) as a commitment and
closing fee which fee has been fully earned by Lender.

3.4. Facility Fee. Borrower shall pay to Lender monthly, in arrears, on the
first day of each month a facility fee in an amount equal to one percent (1.0%)
per annum of the Maximum Facility, which facility fee is deemed earned in full
for each year on the date hereof and on each anniversary hereof.

3.5. Collateral Management Fee. Borrower shall pay to Lender monthly, in
arrears, on the first day of each month, a collateral management fee in the
amount of Two Thousand and 00/100 Dollars ($2,000.00). Upon the occurrence of a
Default or an Event of Default and during the continuance of such Default or
Event of Default, the fee shall, in the sole discretion of Lender, be increased
by $1,000.00 per month.

3.6. Field Examination Fees. Borrower shall promptly reimburse Lender for all
reasonable costs and expenses associated with periodic field examinations and
fixed asset appraisals performed by Lender and its agents, as deemed necessary
by Lender.

3.7. Liquidated Damages. If Borrower prepays the principal of the Revolving Loan
to Borrower (other than from time to time from working capital) or if the
outstanding Obligations become due prior to the Maturity Date for any reason or
no reason, Borrower shall pay to Lender at the time of such prepayment,
liquidated damages in an amount equal to: (a) two percent (2.0%) of the Maximum
Facility if the prepayment is made prior to the first anniversary of the date
hereof; (b) one percent (1.0%) of the Maximum Facility if the prepayment is made
after the first anniversary of the date hereof but prior to the second
anniversary of the date hereof; and (c) zero percent (0.0%) of the Maximum
Facility if the prepayment is made after the second anniversary of the date
hereof. Borrower shall give Lender at least ninety (90) days' advance written
notice ("Termination Notice") of Borrower's election to terminate the
availability of Revolving Loans under this Agreement prior to the Maturity Date,
and a termination of the Revolving Loans shall automatically constitute a
termination of the Term Loans. The Termination Notice shall be irrevocable and
shall specify the effective date of such termination, which effective date shall
not be less than ninety (90) days after the giving of the Termination Notice and
shall in no event be later than the Termination Date. After the Termination
Date, Lender shall have no obligation to make any Advance(s) to Borrower.

3.8. Supplemental Amount Fee. In each Contract Year in which Borrower uses the
Supplemental Amount, Borrower shall immediately pay to Lender, on demand, an
annual fee in the amount of $5,000, fully earned and payable when the
Supplemental Amount is first used. Borrower hereby irrevocably authorize Lender
to make advances under the Revolving Loan to make payment of such fee when due.

3.9. Computation of Interest and Fees. All interest and fees under this
Agreement shall be computed on the basis of a year consisting of three hundred
sixty (360) days for the number of days actually elapsed.

4. APPLICATION OF PROCEEDS.

The proceeds of the Term Loans and the Advances shall be used solely by Borrower
to recapitalize its balance sheet, for working capital needed in the normal
operation of Borrower's business and as provided in Section 9.6 of this
Agreement.



5. INDUCING REPRESENTATIONS.

In order to induce Lender to make the Loans, Borrower makes the following
representations and warranties to Lender:



5.1. Organization and Qualifications. Borrower is and always has been a
corporation duly organized and validly existing under the laws of the State of
Tennessee. Borrower's tax identification number is 62-1478695. Borrower is
qualified to do business in every jurisdiction where the nature of its business
requires it to be so qualified.

5.2. Name and Address. During the preceding five (5) years, Borrower has not
been known by nor has used any other name whether corporate, fictitious or
otherwise, except as set forth on Schedule 5.2 attached hereto. Borrower's chief
executive office is 275 North Middletown Road, Pearl River, New York 10965.

5.3. Structure. Borrower has no subsidiaries or Affiliates, except as set forth
on Schedule 5.3 attached hereto.

5.4. Legally Enforceable Agreement. The execution, delivery and performance of
this Agreement, each and all of the other Loan Documents and each and all other
instruments and documents to be delivered by Borrower or its Affiliates under
this Agreement and the creation of all liens and security interests provided for
herein are within Borrower's corporate power, have been duly authorized by all
necessary or proper corporate action (including the consent of shareholders
where required), are not in contravention of any agreement or indenture to which
Borrower is a party or by which it is bound, or of the Certificate of
Incorporation or By-Laws of Borrower, and are not in contravention of any
provision of law and the same do not require the consent or approval of any
governmental body, agency, authority or any other Person which has not been
obtained and a copy thereof furnished to Lender.

5.5. Solvent Financial Condition. Borrower is Solvent.

5.6. Financial Statements. The audited financial statements of Borrower as of
December 31, 2006, copies of which have been delivered to Lender, fairly present
Borrower's financial condition and results of operations in accordance with
GAAP, and as of such dates and there have been no changes since such dates.
Borrower has no contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments, or unrealized or unanticipated losses from any
unfavorable commitments, which were not disclosed in such financial statements
or the notes thereto.

5.7. Joint Ventures. Borrower is not engaged in any joint venture or partnership
with any other Person.

5.8. Real Estate. Attached hereto as Schedule 5.8 is a list showing all real
property owned or leased by Borrower, and if leased, the correct name and
address of the landlord and the date and term of the applicable lease.

5.9. Intellectual Property. Borrower owns or possesses all the patents,
trademarks, service marks, trade names, copyrights, licenses and other
intellectual property necessary for the present and planned future conduct of
its business without any conflict with the rights of others. All such patents,
trademarks, service marks, trade names, copyrights, licenses and other similar
rights are listed on Schedule 5.9 attached hereto, if any.

5.10. Existing Business Relationship. There exists no actual or threatened
termination, cancellation or limitation of, or any adverse modification or
change in, the business relationship of Borrower with any supplier, customer or
group of customers whose purchases individually or in the aggregate could effect
the operations or the financial condition of Borrower.

5.11. Investment Company Act: Federal Reserve Board Regulations. Borrower is not
an "investment company," or an "affiliated person" of, or "promoter" or
"principal underwriter" for, an "investment company"; as such terms are defined
in the Investment Company Act of 1940, as amended (15 U.S.C. SECTIONS 80(a)(1),
et seq.). The making of the Loans under this Agreement by Lender, the
application of the proceeds and repayment thereof by Borrower and the
performance of the transactions contemplated by this Agreement will not violate
any provision of such Act, or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder. Borrower does not own any margin
security as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System and the proceeds of the Loans made pursuant to this
Agreement will be used only for the purposes contemplated under this Agreement.
None of the proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
margin security or for any other purpose which might constitute any of the Loans
under this Agreement a "purpose credit" within the meaning of said Regulation U
or Regulations T or X of the Federal Reserve Board. Borrower will not take, or
permit any agent acting on its behalf to take, any action which might cause this
Agreement or any document or instrument delivered pursuant hereto to violate any
regulation of the Federal Reserve Board.

5.12. Tax Returns. Borrower and the guarantor have filed all tax returns
(Federal, state or local) required to be filed and paid all taxes shown thereon
to be due including interest and penalties or has provided adequate reserves
therefor. No assessments have been made against Borrower or any guarantor by any
taxing authority nor has any penalty or deficiency been made by any such
authority. To the best of Borrower's knowledge, no Federal income tax return of
Borrower or any guarantor is presently being examined by the Internal Revenue
Service nor are the results of any prior examination by the Internal Revenue
Service or any state or local tax authority being contested by Borrower or any
guarantor.

5.13. Litigation. Except as disclosed in Schedule 5.13, no action or proceeding
is now pending or, to the knowledge of Borrower, threatened against Borrower or
any guarantor, at law, in equity or otherwise, before any court, board,
commission, agency or instrumentality of the Federal or state government or of
any municipal government or any agency or subdivision thereof, or before any
arbitrator or panel of arbitrators, and neither Borrower nor any guarantor has
accepted liability for any such action or proceeding. There is no proceeding
pending before any governmental agency (Federal, state or local) and, to the
best of Borrower's knowledge, no investigation has been commenced before any
such governmental agency the effect of which, if adversely decided, would or
could, have a Material Adverse Effect.

5.14. Receivables Locations. Annexed hereto as Schedule 5.14 is a list showing
all places at which Borrower maintains, or will maintain, records relating to
Receivables. Borrower will provide Lender thirty (30) days prior written notice
by means of an Authenticated Record of any new location where Borrower maintains
records relating to Receivables or closes any location where it maintained
records related to Receivables. Prior to Borrower opening or closing any such
location, Borrower shall obtain agreements with such bank or financial
institution and Lender in form and content acceptable to Lender in its
discretion.

5.15. Inventory Locations. Annexed hereto as Schedule 5.15 is a list showing all
places where Borrower maintains, or will maintain, Inventory. Such list
indicates whether the premises are owned or leased by Borrower or whether the
premises are the premises of a warehouseman or other third party, and if owned
by a third party, the name and address of such third party. Borrower shall
provide Lender thirty (30) days prior written notice by means of an
Authenticated Record of any new location of where Borrower maintains Inventory
or closes any location where it maintains Inventory. This notice shall indicate
whether the premises are owned or leased by Borrower or whether such premises
are the premises of a warehouseman or other third party, and if owned by a third
party, the name and address of such third party. Prior to moving any Inventory
to a new location, Borrower shall obtain a landlord's waiver in form and content
acceptable to Lender in its discretion.

5.16. Equipment List and Locations. Annexed hereto as Schedule 5.16 is a list
showing all of Borrower's equipment, and describing the places where the same is
located. Such list indicates whether such premises are owned or leased by
Borrower or whether the premises are the premises of another third party, and if
leased, the name and address of such third party. Borrower shall provide Lender
thirty (30) days prior written notice by means of an Authenticated Record of any
new location of where Borrower maintains Equipment or closes any location where
it maintains Equipment. This notice shall indicate whether the premises are
owned or leased by Borrower or whether such premises are the premises of a
warehouseman or other third party, and if owned by a third party, the name and
address of such third party. Prior to moving any Equipment to a new location,
Borrower shall obtain a landlord's waiver in form and content acceptable to
Lender in its discretion.

5.17. Title/Liens. Borrower has good and marketable title to the Collateral as
sole owner thereof. There are no existing liens on any Property of Borrower,
except for liens in favor of Lender and liens described in Schedule 5.17. Except
as set forth on Schedule 5.17, none of the Collateral is subject to any
prohibition against encumbering, pledging, hypothecating or assigning the same
or requires notice or consent in connection therewith.

5.18. Existing Indebtedness. Borrower has no existing Indebtedness except the
Indebtedness described in Schedule 5.18.

5.19. ERISA Matters. The present value of all accrued vested benefits under any
Plan (calculated on the basis of the actuarial evaluation for the Plan) did not
exceed as of the date of the most recent actuarial evaluation for such Plan the
fair market value of the assets of such Plan allocable to such benefits.
Borrower is not aware of any information since the date of such evaluation that
would affect the information contained therein. Such Plan has not incurred an
accumulating funding deficiency, as that term is defined in Section 302 of ERISA
or Section 412 of the Code (whether or not waived), no liability to the Pension
Benefit Guaranty Corporation (other than required premiums which have become due
and payable, all of which have been paid) has been incurred with respect to the
Plan and there has not been any Reportable Event which presents a risk of
termination of the Plan by the Pension Benefit Guaranty Corporation. Borrower
has not engaged in any transaction which would subject Borrower to tax, penalty
or liability for prohibited transactions imposed by ERISA or the Code.

5.20. O.S.H.A. Borrower has duly complied with, and its facilities, business,
leaseholds, equipment and other property are in compliance in all respects with,
the provisions of the Federal Occupational Safety and Health Act and all rules
and regulations thereunder and all similar state and local Governmental Rules.
There are no outstanding citations, notices or orders of non-compliance issued
to Borrower or relating to its facilities, business, leaseholds, equipment or
other property under any such Governmental Rules.

5.21. Environmental Matters. Except as disclosed in Schedule 5.21,

(a) No Property owned or used by Borrower is or has been used for the
generation, manufacture, refining, transportation, treatment, storage, handling
or disposal of any "hazardous substances" or "hazardous wastes." The following
are all of the Standard Industrial Classification Codes applicable to the
properties and operations of Borrower: 1711; (b) Borrower is in compliance with
all applicable Environmental Laws; (c) there has been no contamination or
release of hazardous substances at, upon, under or within any Property owned or
leased by Borrower, and there has been no contamination (as defined in any
applicable Environmental Law) or release of hazardous substances (as defined in
any applicable Environmental Law) on any other Property that has migrated or
threatens to migrate to any Property owned or leased by Borrower; (d) to the
best of Borrower's knowledge, there are not now and never have been above-ground
or underground storage tanks at any Property owned or leased by Borrower; (e)
there are no transformers, capacitors or other items of Equipment containing
polychlorinated biphenyls at levels in excess of 49 parts per million, violative
of any applicable Environmental Law, at any Property owned or leased by
Borrower; (f) no hazardous substances are present at any Property owned or
leased by Borrower, nor will any hazardous substances be present upon any such
Property or in the operation thereof by Borrower; (g) all permits and
authorizations required under Environmental Laws for all operations of Borrower
have been duly issued and are in full force and effect including, but not
limited to, those for air emissions, water discharges and treatment, storage
tanks and the generation, treatment, storage and disposal of hazardous
substances; (h) there are no past, pending or threatened environmental claims
against Borrower or any Property owned or leased by Borrower; and there is no
condition or occurrence on any Property owned or leased by Borrower that could
be anticipated (1) to form the basis of an environmental claim against Borrower
or its properties or (2) to cause any Property owned or leased by Borrower to be
subject to any restrictions on its ownership, occupancy or transferability under
any Environmental Law; (i) no portion of any Property owned or leased by
Borrower contains asbestos-containing material that is or threatens to become
friable; (j) the representations and warranties set forth in this Section 5.21
shall survive repayment of the Obligations and the termination of this Agreement
and the other Loan Documents.

5.22. Labor Disputes. There are no pending or, to Borrower's knowledge,
threatened labor disputes which could have a Material Adverse Effect.

5.23. Location of Bank and Securities Accounts. Annexed hereto as Schedule 5.23
is a complete and accurate list of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by Borrower (collectively, "Bank
Accounts"), together with a description thereof.

5.24. Compliance With Laws. Borrower is in compliance with all Federal, state
and local governmental rules, ordinances and regulations ("Governmental Rules")
applicable to its ownership or use of properties or the conduct of its business.

5.25. No Other Violations. Borrower is not in violation of any term of its
Certificate of Incorporation or By-laws and no event or condition has occurred
or is continuing which constitutes or results in (or would constitute or result
in, with the giving of notice, lapse of time or other condition) (a) a breach
of, or a default under, any agreement, undertaking or instrument to which
Borrower is a party or by which it or any of its Property may be affected, or
(b) the imposition of any lien on any Property of Borrower.

5.26. Full Disclosure. No information contained in any Loan Document, the
financial statements or any written statement furnished by or on behalf of
Borrower under any Loan Document, or to induce Lender to execute the Loan
Documents, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

5.27. Survival of Representations and Warranties. Borrower covenants, warrants
and represents to Lender that all representations and warranties of Borrower
contained in this Agreement or in any other Loan Documents shall be true at the
time of Borrower's execution of this Agreement and the other Loan Documents, and
Lender's right to bring an action for breach of any such representation or
warranty or to exercise any remedy under this Agreement based upon the breach of
any such representation or warranty shall survive the execution, delivery and
acceptance hereof by Lender and the closing of the transactions described herein
or related hereto until the Obligations are finally and irrevocably paid in
full.

6. FINANCIAL STATEMENTS AND INFORMATION; CERTAIN NOTICES TO LENDER.

So long as Borrower shall have any Obligations to Lender under this Agreement,
Borrower shall deliver to Lender, or shall cause to be delivered to Lender:



6.1. Borrowing Base Certificate. Weekly (on or before Tuesday of each week as of
the preceding week end), and monthly (within two (2) days after the end of each
month) and contemporaneously with each request for an Advance, a satisfactorily
completed and executed Borrowing Base Certificate.

6.2. Monthly Reports. Within fifteen (15) days after the end of each month, an
accounts receivable aging, accounts payable aging, an inventory listing, a
collateral update certificate, and a Reconciliation Report of Borrower for such
month, all in form satisfactory to Lender, prepared by Borrower and if Lender so
requests, customer statements, sales journals, cash receipts journals and
detailed sales credit reports.

6.3. Annual Financial Statements. Within ninety (90) days after the close of
each Fiscal Year of Borrower, a copy of audited annual financial statements of
Borrower and its Affiliates prepared by an independent certified public
accountant on a combined basis consisting of a balance sheet, statements of
operations and retained earnings and accompanying footnotes, statements of cash
flow, together with the unqualified opinion of such accounting firm, acceptable
to Lender in its sole discretion.

6.4. Monthly Financial Statements. Within thirty (30) days after the end of each
month of Borrower, financial statements consisting of a balance sheet,
statements of operations and retained earnings and statements of cash flow,
prepared by management of Borrower, or Hudson Technologies Company in accordance
with GAAP, together with a compliance certificate in the form attached as
Exhibit E hereto.

6.5. Projections. Within thirty (30) days prior to the end of each Fiscal Year
of Borrower, monthly financial projections for the next fiscal year and annual
projections for each succeeding Fiscal Year of Borrower in form satisfactory to
Lender.

6.6. Customer Lists. Annually, a list of all of Borrower's customers and
vendors, including the addresses, and telephone and facsimile numbers of such
customers and vendors which lists shall be delivered within thirty (30) days of
each Fiscal Year end.

6.7. Insurance. Annually, within thirty (30) days of the renewal date of such
insurance policy, evidence of insurance in form and content satisfactory to
Lender and otherwise in compliance with Section 8.6 of this Agreement, together
with the original insurance policy.

6.8. Notice of Event of Default and Adverse Business Developments. Immediately
after becoming aware of the existence of a Default or an Event of Default or
after becoming aware of any developments or other information which is likely to
adversely affect Borrower's properties, business, prospects, profits or
condition (financial or otherwise) or its ability to perform its obligation
under this Agreement or any other Loan Documents including, without limitation,
the following:

(a) any dispute that may arise between Borrower and any governmental regulatory
body or law enforcement authority, including any action relating to any tax
liability of Borrower or guarantor;

(b) any labor controversy resulting in or threatening to result in a strike or
work stoppage against Borrower;

(c) any proposal by any public authority to acquire the assets or business of
Borrower;

(d) the location of any Collateral other than at Borrower's place of business or
as permitted under this Agreement;

(e) any proposed or actual change of Borrower's name, identity, state of
organization or corporate structure; or

(f) any other matter which has resulted or may result in a Material Adverse
Effect.

In each case, Borrower will provide Lender with telephonic notice followed by
notice in a Record specifying and describing the nature of such Default, Event
of Default or development or information, and such anticipated effect.

6.9. Other Information. Such other information respecting the financial
condition of Borrower or any guarantor, or any Property of Borrower in which
Lender may have a lien as Lender may, from time to time, request. Borrower
authorizes Lender to communicate directly with Borrower's independent certified
public accountants and authorizes those accountants to disclose to Lender any
and all financial statements and other information of any kind that they may
have with respect to Borrower and its business and financial and other affairs.
Lender shall treat information so obtained as confidential. On or before the
date of this Agreement, Borrower shall deliver to Lender a letter addressed to
such accountants instructing them to comply with the provisions of this Section
6.9, which letter shall be acknowledged by such accountants.

7. ACCOUNTING.

Lender may account monthly to Borrower. Each and every account shall be deemed
final, binding and conclusive upon Borrower in all respects, as to all matters
reflected therein, unless Borrower, within fifteen (15) days after the date the
account was rendered, delivers to Lender notice in a Record of any objections
which Borrower may have to any such account and in that event only those items
expressly objected to in such notice shall be deemed to be disputed by Borrower.
If Borrower disputes the correctness of any statement, Borrower's notice shall
specify in detail the particulars of its basis for contending that such
statement is incorrect.



8. AFFIRMATIVE COVENANTS.

Borrower represents and warrants that, so long as it shall have any Obligations
to Lender under this Agreement, Borrower will:



8.1. Business and Existence. Preserve and maintain Borrower's separate existence
and rights, privileges and franchises.

8.2. Trade Names. Transact business in Borrower's own name and invoice all of
Borrower's Receivables in Borrower's own name.

8.3. Intentionally Left Blank.

8.4. Taxes. Pay and discharge all taxes, assessments, government charges and
levies imposed upon Borrower, Borrower's income or Borrower's profits or upon
any Property belonging to Borrower prior to the date on which penalties attach
thereto, except where the same may be contested in good faith by appropriate
proceedings being diligently conducted. Borrower will pay all taxes,
assessments, governmental charges or private encumbrances levied, assessed,
imposed or payable upon or with respect to the Inventory, the equipment or any
other Collateral or any part thereof.

8.5. Compliance with Laws. Comply with all Governmental Rules applicable to
Borrower including, without limitation, all laws and regulations-regarding the
collection, payment and deposit of employees' income, unemployment and Social
Security taxes.

8.6. Maintain Properties: Insurance. Safeguard and protect all Property used in
the conduct of Borrower's business and keep all of Borrower's Property insured
with insurance companies licensed to do business in the states where the
Property is located against loss or damage by fire or other risk under extended
coverage endorsement and against theft, burglary, and pilferage together with
such other hazards as Lender may from time to time request, in amounts
satisfactory to Lender. Borrower shall deliver the policy or policies of such
insurance or certificates of insurance to Lender containing endorsements in form
satisfactory to Lender naming Lender as lender, loss payee and additional
insured and providing that the insurance shall not be canceled, amended or
terminated except upon thirty (30) days' prior written notice to Lender. All
insurance proceeds received by Lender shall be retained by Lender for
application to the payment of such portion of the Obligations as Lender may
determine in Lender's sole discretion. Borrower shall promptly notify Lender of
any event or occurrence causing a loss or decline in the value of Property
insured or the existence of an event justifying a claim under any insurance and
the estimated amount thereof.

8.7. Business Records. Keep adequate records and books of account with respect
to Borrower's business activities in which proper entries are made in accordance
with sound bookkeeping practices reflecting all financial transactions of
Borrower; and Borrower shall maintain all of its Bank Accounts as set forth on
Schedule 5.23 of this Agreement.

8.8. Litigation. Give Lender prompt notice of any suit at law or in equity
against Borrower involving money or property valued in excess of Fifty Thousand
and 00/100 Dollars ($50,000.00) except where the same is fully covered by
insurance and the insurer has accepted liability therefore in writing.

8.9. Damage or Destruction of Collateral. Maintain or cause to be maintained the
Collateral and all its Properties in good condition and repair at all times,
preserve the Collateral and all its other Properties from loss, damage, or
destruction of any nature whatsoever and provide Lender with prompt notice in a
Record of any destruction or substantial damage to any Collateral subject to
Lender's security interest and of the occurrence of any condition or event which
has caused, or may cause, loss or depreciation in the value of any Collateral.

8.10. Name Change. Provide Lender with not fewer than thirty (30) days notice in
an Authenticated Record prior to any proposed change of name or the creation of
any subsidiary.

8.11. Access to Books and Records. During normal business hours (unless an Event
of Default has occurred in which event at any and all times), (a) provide Lender
with such reports and with such access to Borrower's books and records and
permit Lender to copy and inspect such reports and books and records all as
Lender deems necessary or desirable to enable Lender to monitor the credit
facilities extended hereby, and (b) permit Lender to examine and inspect the
Inventory, equipment or other Collateral and may examine, inspect and copy all
books and records with respect thereto. Borrower shall maintain full, accurate
and complete records respecting Inventory, including a perpetual inventory, and
all other Collateral at all times.

8.12. Solvent. Continue to be Solvent.

8.13. Compliance With Environmental Laws. Comply with all applicable
Environmental Laws.

8.14. Compliance with ERISA and other Employment Laws. Comply with all
applicable provisions of ERISA and the Internal Revenue Code of 1986, as
amended, and any other applicable laws, rules or regulations relating to the
compensation of employees and funding of employee pension plans.

8.15. Proceeds of Collateral. Forthwith upon receipt, pay to Lender the proceeds
of all Collateral, whereupon such proceeds shall be applied to the Obligations
in such order and manner as shall be determined in the sole and absolute
discretion of Lender.

8.16. Delivery of Documents. Notify Lender if any proceeds of Receivables shall
include, or any of the Receivables shall be evidenced by, notes, trade
acceptances or instruments or documents, or if any Inventory is covered by
documents of title or chattel paper, whether or not negotiable, and if required
by Lender, immediately deliver them to Lender appropriately endorsed. Borrower
waives protest regardless of the form of the endorsement. If Borrower fails to
endorse any instrument or document, Lender is authorized to endorse it on
Borrower's behalf.

9. NEGATIVE COVENANTS.

So long as Borrower shall have any Obligation to Lender under this Agreement and
unless Lender has first consented thereto in an Authenticated Record, Borrower
shall not:



9.1. Indebtedness. Create, incur, assume or suffer to exist, voluntarily or
involuntarily, any Indebtedness, except (i) Obligations to Lender, (ii) trade
debt incurred in the ordinary course of Borrower's business as currently
conducted; (iii) purchase money financing and equipment leases not to exceed
Fifty Thousand and 00/100 Dollars ($50,000.00) in any Fiscal Year; and (iv)
existing Indebtedness described on Schedule 5.18.

9.2. Mergers; Consolidations; Acquisitions. Enter into any merger,
consolidation, reorganization or recapitalization with any other Person; take
any steps in contemplation of dissolution or liquidation; conduct any part of
its business through any corporate subsidiary, unincorporated association or
other Person; acquire the stock or assets of any Person, whether by merger,
consolidation, purchase of stock or otherwise; or acquire all or any substantial
part of the properties of any Person.

9.3. Sale or Disposition. Sell or dispose of all or any Properties or grant any
Person an option to acquire any such Property, provided, however, that the
foregoing shall not prohibit (i) sales of Inventory in the ordinary course of
Borrower's business, or (ii) provided that an Event of Default has not occurred
and the proceeds thereof are remitted directly to the depository account
referenced in Section 2.7(a) hereof to be applied in accordance with Section
2.7(b) hereof, sales or dispositions of obsolete or unnecessary equipment in an
aggregate amount not to exceed $25,000 per Fiscal Year.

9.4. Defaults. Permit any landlord, mortgagee, trustee under deed of trust or
lienholder to declare a default under any lease, mortgage, deed of trust or lien
on real estate owned or leased by Borrower, which default remains uncured after
any stated cure period or for a period in excess of thirty (30) days from its
occurrence, whichever is less, unless such default is being contested by
Borrower in good faith by appropriate proceedings being diligently conducted and
reserves satisfactory to Lender have been established and maintained.

9.5. Limitations on Liens. Suffer any lien, encumbrance, mortgage or security
interest on any of its Property, except such liens as appear on Schedule 5.17
attached hereto, if any.

9.6. Dividends and Distributions. Pay any cash dividends, make any capital
distribution in cash or other Property or return of capital, or purchase or
redeem any of its stock or other securities, or retire any of its stock, or take
any action which would have an effect equivalent to any of the foregoing.

9.7. Borrower's Name and Offices. Transfer Borrower's chief executive office or
change its organizational name or the office where it maintains its records
(including computer printouts and programs) with respect to Receivables or any
other Collateral.

9.8. Fiscal Year. Change its Fiscal Year.

9.9. Change of Control. Allow any current change in the ownership structure of
Borrower such that Hudson Holdings, Inc. or Hudson Technologies, Inc. is not the
sole shareholder of Borrower.

9.10. Guaranties; Contingent Liabilities. Assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any Person, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of its business as
currently conducted.

9.11. Removal of Collateral. Remove, or cause or permit to be removed, any of
the Collateral or other Property from the premises where such Collateral or
Property is currently located and as set forth on Schedule 5.14, 5.15 or 5.16 of
this Agreement, except for sales of Inventory in the ordinary course of business
as currently conducted and except as provided in Sections 5.14, 5.15 or 5.16.

9.12. Transfer of Notes or Accounts. Sell, assign, transfer, discount or
otherwise dispose of any Receivables or any promissory note or other instrument
payable to it with or without recourse.

9.13. Settlements. Compromise, settle or adjust any claim relating to any of the
Collateral.

9.14. Change of Business. Cause or permit a change in the nature of its business
as conducted on the date of this Agreement.

9.15. Change of Accounting Practices. Change its present accounting principles
or practices in any respect, except, upon notice to Lender in a Record, as may
be required by changes in GAAP.

9.16. Inconsistent Agreement. Enter into any agreement containing any provision
which would be violated by the performance of Borrower's Obligations or other
obligations under this Agreement or any other Loan Document.

9.17. Loan or Advances. Make any loans or advances to any Person. For purposes
of this Subsection 9.17, monetary obligation owed to any Affiliate, subsidiary
or guarantor including, without limitation, those in connection with its
performance of services or the sale of goods, shall constitute loans or advances
subject to the provisions of this Subsection 9.17 but excluding salaries paid to
employees.

9.18. Investments. Make any investment in any Person including, without
limitation, any Affiliates or form any Affiliates or subsidiaries not existing
on the date hereof.

9.19. Tangible Net Worth. Permit Borrower's Tangible Net Worth to be less than
$1,500,000 for each fiscal quarter, commencing with the fiscal quarter ending
June 30, 2007.

 

9.20. Capital Expenditures. Make or agree to make Capital Expenditures in an
amount in excess of $650,000 during any Fiscal Year of Borrower.

9.21 Transactions with Affiliates. Engage in any transaction with any of
Borrower's Affiliates except the Indebtedness described on Schedule 5.18 hereof.

9.22. EBITDA. Permit Borrower's EBITDA to be less than $1,750,000 during any
fiscal quarter of Borrower, commencing with the fiscal quarter ending June 30,
2007, tested on a rolling twelve month basis; provided that such amount shall be
(i) $1,900,000 commencing with the fiscal quarter ending June 30, 2008, and (ii)
$2,100,000 commencing with the fiscal quarter ending June 2009 and for each
fiscal quarter thereafter.

10. CONDITIONS TO ADVANCES.

10.1. Lender's Right to Take Certain Actions. Lender's obligation to make any
Advance is subject to the condition that, as of the date of the Advance, no
Default or Event of Default shall have occurred and be continuing and that the
matters set forth in Article 5 of this Agreement and the representations and
covenants set forth in the other Loan Documents continue to be true and
complete. Borrower's acceptance of each Advance under this Agreement shall
constitute a confirmation, as of the date of the Advance, of the matters set
forth in Article 5 of this Agreement, of the representations and covenants set
forth in the other Loan Documents, and that no Default or Event of Default then
exists. If requested by Lender, Borrower shall further confirm such matters by
delivery of a Record dated the day of the Advance and signed by an authorized
officer of Borrower.

11. TERM.

Unless sooner terminated by Borrower or Lender pursuant to the terms of this
Agreement, the period during which the Revolving Loan shall be available shall
initially be a period commencing on the date hereof and concluding on the
Termination Date.



12. EVENTS OF DEFAULT.

12.1 Defaults. The occurrence of any of the following events shall constitute an
"Event of Default" (individually, an "Event of Default," and collectively,
"Events of Default") hereunder, which shall be deemed to be continuing until
waived in writing by Lender or cured by Borrower in a manner satisfactory to
Lender (to the extent curable):

(a) if Borrower shall fail to make any payment when due on any Obligation under
this Agreement or any other Loan Document; or

(b) if Borrower shall fail to comply with any term, condition, covenant,
warranty or representation contained in Articles 6 or 9 of this Agreement; or

(c) if Borrower shall fail to comply with any term, condition, covenant or
warranty of or in this Agreement other than in Articles 6 or 9 of this
Agreement, and such failure continues for a period in excess often (10) days
after notice thereof is given by Lender to Borrower; or

(d) if Borrower shall fail to comply with any term, condition, covenant,
warranty or representation contained in any of the other Loan Documents or any
other agreement between Lender and Borrower; or

(e) if Borrower shall cease to be Solvent, make an assignment for the benefit of
its creditors, call a meeting of its creditors to obtain any general financial
accommodation, suspend business or if a case under any provision of the
Bankruptcy Code including provisions for reorganizations, shall be commenced by
or against Borrower or if a receiver, trustee or equivalent officer shall be
appointed for all or any of the Properties of Borrower; or

(f) if any statement or representation contained in any financial statement or
certificate delivered by Borrower to Lender shall be false, in any respect, when
made; or

(g) if any Federal or state tax lien is filed of record against Borrower and is
not bonded or discharged within ten (10) days of filing; or

(h) if Borrower's independent certified public accountants shall refuse to
deliver any financial statement required by this Agreement; or

(i) if a judgment for more than One Hundred Thousand and 00/100 Dollars
($100,000.00) shall be entered against Borrower in any action or proceeding and
shall not be stayed, vacated, bonded, paid or discharged within ten (10) days of
entry, except a judgment where the claim is fully covered by insurance and the
insurance company has accepted liability therefore in writing; or

(j) if any obligation of Borrower in respect of any Indebtedness (other than
Indebtedness to Lender) shall be declared to be or shall become due and payable
prior to its stated maturity or such obligation shall not be paid as and when
the same becomes due and payable; or there shall occur any event or condition
which constitutes an event of default under any mortgage, indenture, instrument,
agreement or evidence of Indebtedness relating to any obligation of Borrower in
respect of any such Indebtedness the effect of which is to permit the holder or
the holders of such mortgage, indenture, instrument, -agreement or evidence of
Indebtedness, or a trustee, agent or other representative on behalf of such
holder or holders, to cause the Indebtedness evidenced thereby to become due
prior to its stated maturity; or

(k) upon the happening of any Reportable Event which Lender in its sole
discretion determines might constitute grounds for the termination of any Plan,
or if a trustee shall be appointed by an appropriate United States District
Court or other court or administrative tribunal to administer any Plan, or if
the Pension Benefit Guaranty Corporation shall institute proceedings to
terminate any Plan or to appoint a trustee to administer any Plan; or

(l) upon the occurrence and continuance of any Material Adverse Effect, which in
the sole and absolute opinion of Lender, impairs Lender's security, increases
Lender's risks or impairs Borrower's ability to perform under this Agreement or
under the other Loan Documents; or

(m) upon the happening of any of the events described in Subsections 12.1 (d),
(e), (f), (g), (h), (i) or (j) with respect to any guarantor or if any such
guarantor purports to terminate its guaranty or upon the death of a guarantor
that is a natural person, if any; or

(n) if either Brian F. Coleman or James R. Buscemi does not occupy the same
position with Borrower as at the time of the closing of the Loans or is not
actively engaged in the day-to-day operations of Borrower's business unless
within sixty (60) days of such event, (i) an individual is hired by Borrower to
perform substantially the same duties as Brian F. Coleman or James R. Buscemi,
as the case may be; (ii) such individual and their qualifications and experience
are acceptable to Lender which approval will not be unreasonably withheld; and
(iii) such individual executes a validity and support agreement in substantially
the same form as the validity and support agreement executed by Brian F. Coleman
or James R. Buscemi, as the case may be.

Then, and in any such event, Lender may terminate this Agreement without prior
notice or demand to "Borrower or may demand payment in full of all Obligations
(whether otherwise then payable on demand or not) without terminating this
Agreement and shall, in any event, be under no further responsibility to extend
any credit or afford any financial accommodation to Borrower, whether under this
Agreement or otherwise.

12.2. Obligations Immediately Due. Upon the Termination Date for any reason, all
of Borrower's Obligations to Lender including, but not limited to, the Loans
shall immediately become due and payable without further notice or demand.

12.3. Continuation of Security Interests. Notwithstanding any termination, until
all Obligations of Borrower shall have been fully paid and satisfied, Lender
shall retain all security in and title to all existing and future Receivables,
General Intangibles, Inventory, Equipment, Fixtures, Investment Property, and
other Collateral held by Lender under the General Security Agreement or under
any other Loan Document and Borrower shall continue to assign Receivables and
consign Inventory to Lender and continue to turn over all proceeds of Collateral
to Lender.

12.4. Lockbox. Upon the occurrence of and during the continuation of an Event of
Default, Lender shall have the right to require Borrower to establish a Lockbox
over which Lender shall have the sole power of withdrawal. Upon the
establishment of such Lockbox, all proceeds of Collateral, whether cash, checks,
drafts, notes, acceptances or other forms of payment including, without
limitation, electronic payment if received by Borrower, shall be received by
Borrower in trust for Lender and Borrower shall deliver or cause to be delivered
such payments forthwith, in the identical form in which received, to Lender or
to the Lockbox, as Lender shall require from time to time.

13. REMEDIES OF LENDER.

Upon the occurrence of any Event of Default or upon any termination of this
Agreement, then Lender shall have, in addition to all of its other rights under
this Agreement all of the rights and remedies provided in the General Security
Agreement.



14. GENERAL PROVISIONS.

14.1. Rights Cumulative. Lender's rights and remedies under this Agreement shall
be cumulative and non-exclusive of any other rights or remedies which Lender may
have under any other agreement or instrument, by operation of law or otherwise.

14.2. Successors and Assigns. This Agreement is entered into for the benefit of
the parties hereto and their successors and assigns. It shall be binding upon
and shall inure to the benefit of the parties, their successors and assigns.
Lender shall have the right, without the necessity of any further consent or
authorization by Borrower, to sell, assign, securitize or grant participation in
all, or a portion of, Lender's interest in the Loans, to other financial
institutions of the Lender's choice and on such terms as are acceptable to
Lender in its sole discretion.

14.3. Notice. Wherever this Agreement provides for notice to any party (except
as expressly provided to the contrary), it shall be given by messenger,
facsimile transmission, certified U.S. mail with return receipt requested, or
nationally recognized overnight courier with receipt requested, effective when
either received or receipt rejected by the party to whom addressed, and shall be
addressed as follows, or to such other address as the party affected may
hereafter designate:

 

 

If to Lender:

Keltic Financial Partners, LP



Attn: John P. Reilly, Managing Partner



580 White Plains Road, Suite 610



Tarrytown, New York 10591



Fax: (914) 921-1154





With a copy to:

Stradley Ronon Stevens & Young, LLP



Woodland Falls Corporate Park



200 Lake Drive East, Suite 100



Cherry Hill, New Jersey 08002



Attn: Michael P. Bonner, Esq.



Tel: (856) 321-2405



Fax: (856) 321-2415





If to Borrower:

Hudson Technologies Company



275 North Middletown Road



Pearl River, NY 10965



Tel: (845)735-6000



Fax: (845) 512-6070





With a copy to:

Stephen P. Mandracchia, Esq.



Hudson Technologies Company



275 North Middletown Road



Pearl River, New York 10965



Tel: (845)735-6000



Fax: (845) 512-6070

 

 

14.4 Strict Performance. The failure, at any time or times hereafter, to require
strict performance by Borrower of any provision of this Agreement shall not
waive, affect or diminish any right of Lender thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by Lender of any
Default or Event of Default by Borrower under this Agreement or any other Loan
Document shall not suspend, waive or affect any other Default or Event of
Default by Borrower under this Agreement or any other Loan Document, whether the
same is prior or subsequent thereto and whether of the same or a different type.

14.5 Waiver. Borrower waives presentment, protest, notice of dishonor and notice
of protest upon any instrument on which it may be liable to Lender as maker,
endorser, guarantor or otherwise.

14.6. Construction of Agreement. The parties hereto agree that the terms and
language of this Agreement were the result of negotiations between the parties,
and, as a result, there shall be no presumption that any ambiguities in this
Agreement shall be resolved against either party. Any controversy over the
construction of this Agreement shall be decided mutually without regard to
events of authorship or negotiation.

14.7.7 Expenses. If, at any time or times prior or subsequent to the date
hereof, regardless of whether or not a Default or an Event of Default then
exists or any of the transactions contemplated under this Agreement are
concluded, Lender employs counsel for advice or other representation, or incurs
legal expenses, or consulting fees and expenses, or other costs or out-of-pocket
expenses in connection with: (a) the negotiation and preparation of this
Agreement or any other Loan Document, or any amendment of or modification of
this Agreement or any other Loan Document; (b) the administration of this
Agreement or any of the other Loan Documents and the transactions contemplated
hereby and thereby; (c) periodic audits and appraisals performed by Lender; (d)
any litigation, contest, dispute, suit, proceeding or action (whether instituted
by Lender, Borrower or any other Person) in any way relating to the Collateral,
this Agreement or any other Loan Document or Borrower's affairs; (e) the
perfection of any lien on the Collateral; (f) any attempt to enforce any rights
or remedies of Lender against Borrower or any other Person which may be
obligated to Lender by virtue of this Agreement or any other Loan Document
including, without limitation, the Account Debtors; or (g) any attempt to
inspect, verify, protect, preserve, restore, collect, sell, liquidate or
otherwise dispose of or realize upon the Collateral; then, in any such event,
the actual reasonable attorneys' fees and expenses arising from such services
and all reasonable expenses, costs, charges and other fees of such counsel of
Lender or relating to any of the events or actions described in this Section
14.7 shall be payable by Borrower to Lender, and shall be additional Obligations
under this Agreement secured by the Collateral. Additionally, if any taxes
(excluding taxes imposed upon or measured by the net income of Lender, but
including any intangibles tax, stamp tax or recording tax) shall be payable on
account of the execution or delivery of this Agreement, or the execution,
delivery, issuance or recording of any other Loan Document, or the creation of
any of the Obligations under this Agreement, by reason of any existing or
hereafter enacted Federal or state statute, Borrower will pay (or will promptly
reimburse Lender for the payment of) all such taxes including, but not limited
to, any interest and penalties thereon, and will indemnify, defend and hold
Lender harmless from and against any liability in connection therewith. Borrower
shall also reimburse Lender for all other expenses incurred by Lender in
connection with the transactions contemplated under this Agreement or the other
Loan Documents, including, without limitation, fees in connection with any bank
account, the Lockbox, wire charges, automatic clearing house fees and other
similar costs and expenses.

14.8. Reimbursements Charged to Revolving Loan. With respect to any amount
advanced by Lender and required to be reimbursed by Borrower pursuant to the
foregoing provisions of Section 14.7, it is hereby agreed that Lender may charge
any such amount to Borrower's Revolving Loan on the dates such reimbursement is
made. Borrower's obligations under Section 14.7 shall survive termination of the
other provisions of this Agreement.

14.9. Waiver of Right to Jury Trial.

A. Borrower and Lender recognize that in matters related to the Loans and this
Agreement, and as it may be subsequently modified and/or amended, any such party
may be entitled to a trial in which matters of fact are determined by a jury (as
opposed to a trial in which such matters are determined by a Federal or state
judge). By execution of this Agreement, Lender and Borrower will give up their
respective right to a trial by jury. Borrower and Lender each hereby expressly
acknowledge that this waiver is entered into to avoid delays, minimize trial
expenses, and streamline the legal proceedings in order to accomplish a quick
resolution of claims arising under or in connection with the Revolving Note, the
Term Note and this Agreement.

B. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, BORROWER
AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT BORROWER OR LENDER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION, DIRECTLY OR INDIRECTLY, AT ANY TIME ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THE LOANS, THIS AGREEMENT, OR ANY TRANSACTION CONTEMPLATED
THEREBY OR HEREBY, BEFORE OR AFTER MATURITY.

C. CERTIFICATIONS. BORROWER HEREBY CERTIFIES THAT NEITHER ANY REPRESENTATIVE NOR
AGENT OF LENDER NOR LENDER'S COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR
IMPLIED THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. BORROWER ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER
INTO THE TRANSACTIONS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATION HEREIN.

14.10. Indemnification by Borrower/Waiver of Claims. Borrower hereby covenants
and agrees to indemnify, defend (with counsel selected by Lender) and hold
harmless Lender and its officers, partners, employees, consultants and agents
from and against any and all claims, damages, liabilities, costs and expenses
(including, without limitation, the actual fees and expenses of counsel) which
may be incurred by or asserted against Lender or any such other Person in
connection with:

(a) any investigation, action or proceeding arising out of or in any way
relating to this Agreement, any of the Loans, any of the other Loan Documents,
any other agreement relating to any of the Obligations, any of the Collateral,
or any act or omission relating to any of the foregoing; or

(b) any taxes, liabilities, claims or damages relating to the Collateral or
Lender's liens thereon; or

(c) the correctness, validity or genuineness of any instrument or document that
may be released or endorsed to Borrower by Lender (which shall automatically be
deemed to be without recourse to Lender in any event), or the existence,
character, quantity, quality, condition, value or delivery of any goods
purporting to be represented by any such documents; or

(d) any broker's commission, finder's fee or similar charge or fee in connection
with the Loans and the transactions contemplated in this Agreement.

Notwithstanding anything contained herein to the contrary, Borrower's
indemnification obligations under this Section 14.10 (i) shall not apply to any
claims, damages, liabilities, costs and expenses solely attributable to Lender's
gross negligence or willful misconduct, and (ii) shall survive repayment of the
Obligations and the termination of this Agreement and the other Loan Documents.

14.11 Savings Clause for Indemnification. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in Section 14.10 above may be
unenforceable because it is violative. of any law or public policy, Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all matters referred to
under Section 14.10.

14.12 Waiver. To the extent permitted by applicable law, no claim may be made by
Borrower or any other Person against Lender or any of its Affiliates, partners,
officers, employees, agents, attorneys or consultants for any special, indirect,
consequential or punitive damages in respect of any claim for breach of
contract, tort or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or the other Loan Documents or any
act, omission or event occurring in connection therewith; and Borrower hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor. Neither Lender nor any of its Affiliates, partners, officers, employees,
agents, attorneys or consultants shall be liable for any action taken or omitted
to be taken by it or them under or in connection with this Agreement or the
transactions contemplated hereby, except for its or their own gross negligence
or willful misconduct.

14.13 Entire Agreement; Waiver/Lender's Consent; Amendment. This Agreement
(including the Exhibits and Schedules thereto) and the other Loan Documents
supersede, with respect to their subject matter, all prior and contemporaneous
agreements, understandings, inducements or conditions between the respective
parties, whether express or implied, oral or written. No waiver of any provision
of this Agreement or any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a Record Authenticated by Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment of any provision of this Agreement or any other Loan
Document shall in any event be effective unless the same shall be in a Record
Authenticated by Lender and Borrower.

14.14 Cross Default; Cross Collateral. Borrower hereby agrees that (a) all other
agreements between Borrower and Lender are hereby amended so that a Default or
an Event of Default under this Agreement is a default under all such other
agreements and a default under any one of the other agreements is a Default or
an Event of Default under this Agreement, and (b) the Collateral under this
Agreement secures the Obligations now or hereafter outstanding under all other
agreements between Borrower and Lender and the Collateral pledged under any
other agreement with Lender secures the Obligations under this Agreement.

14.15 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

14.16 Severability of Provisions. Any provision of this Agreement or any of the
other Loan Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement or the other Loan Documents or affecting the validity or
enforceability of such provision in any other jurisdiction.

14.17 Table of Contents; Headings. The table of contents and headings preceding
the text of this Agreement are inserted solely for convenience of reference and
shall not constitute a part of this Agreement or affect its meaning,
construction or effect.

14.18 Exhibits and Schedules. All of the Exhibits and Schedules to this
Agreement are hereby incorporated by reference herein and made a part hereof.

15. GOVERNING LAW; CONSENT TO JURISDICTION.

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE
REVOLVING NOTE AND THE TERM NOTES DELIVERED PURSUANT THERETO WERE DISBURSED FROM
THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREIN,
AND TN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, LENDER AND BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE REVOLVING NOTE AND THE TERM NOTES, AND THIS
AGREEMENT, THE REVOLVING NOTE AND THE TERM NOTES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER, ANY
GUARANTOR OR OTHER PARTY TO THIS TRANSACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE INSTITUTED IN THE SOLE OPTION OF LENDER IN ANY FEDERAL OR
STATE COURT LOCATED IN WESTCHESTER COUNTY, NEW YORK, PURSUANT TO SECTION 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND LENDER AND BORROWER WAIVE ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND LENDER AND BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
BORROWER SHALL DESIGNATE FROM TIME TO TIME AN AUTHORIZED AGENT HAVING AN OFFICE
IN THE STATE OF NEW YORK TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING AND
AGREES THAT SERVICE OF PROCESS UPON SUCH AGENT AT SUCH ADDRESS AND WRITTEN
NOTICE OF SUCH SERVICE ON SUCH BORROWER MAILED OR DELIVERED TO SUCH BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON SUCH BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE
OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE OF
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS),
AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR. BORROWER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS CONSENT TO
JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS MADE THIS WAIVER
KNOWINGLY AND VOLUNTARILY.

16. AMENDMENT AND RESTATEMENT.

This Agreement is an amendment and restatement of the Existing Loan Agreement
between Borrower and Lender, and it is not intended to be, nor shall it be
construed as, a discharge of the Obligations of Borrower to Lender or a novation
of any of Borrower's or any other obligor's responsibilities and obligations to
Lender pursuant to the Existing Loan Agreement or other Loan Documents
previously executed in favor of Lender. It is specifically acknowledged and
agreed that the security interests, liens and rights granted to Lender pursuant
to the Existing Loan Agreement and related existing Loan Documents are to
continue in full force and effect, and the priority and perfection of all such
security interests and liens in the Collateral shall continue from the dates
originally established in connection with the Existing Loan Agreement and
related existing Loan Documents. Except as expressly modified hereby, and except
to the extent such existing Loan Documents are specifically amended and
restated, all terms and conditions of the Loan Documents shall remain unmodified
and in full force and effect and are hereby ratified and confirmed by Borrower.



17. RELEASE

. In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and each guarantor, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Lender,
and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower and/or such guarantor or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Agreement, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Existing Loan Agreement, the guaranties or any of the other Loan
Documents or transactions, course of performance or course of dealing thereunder
or related thereto; provided, however, that nothing herein shall release Lender
from its obligations to Borrower under the terms of this Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized on the day and year first above
written.

KELTIC FINANCIAL PARTNERS, LP

By: KELTIC FINANCIAL SERVICES LLC, its general partner

 

By: /s/ John P. Reilly

Name: John P. Reilly

Title: Managing Partner

HUDSON TECHNOLOGIES COMPANY

 

By: /s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President and Chief Operating Officer

 

AGREEMENT AND CONSENT OF GUARANTORS



Each of the undersigned guarantors, intending to be legally bound, does hereby
(a) agree to the provisions of Sections 16 and 17 of the foregoing Agreement,
(b) consent to the execution, delivery and performance of the within and
foregoing Agreement, and (c) confirm and reaffirm, without setoff, counterclaim,
deduction or other claim of avoidance of any nature, the continuing effect of
such guarantor's guaranty of the Obligations after giving effect to the
foregoing Agreement.



HUDSON TECHNOLOGIES, INC.



 

By: _/s/ Brian F. Coleman___________

Name: Brian F. Coleman

Title: President

 

HUDSON HOLDINGS, INC.



 

By: _/s/ Brian F. Coleman___________

Name: Brian F. Coleman

Title: President

Dated: June 26, 2007

EXHIBIT A

AMENDED AND RESTATED REVOLVING NOTE

$10,000,000.00 June

___, 2007



 

FOR VALUE RECEIVED, HUDSON TECHNOLOGIES COMPANY a corporation organized and
existing under the laws of the State of Tennessee, having an address at 275
North Middletown Road, Pearl River, New York 10965 ("Borrower"), promises to pay
to the order of KELTIC FINANCIAL PARTNERS, LP ("Lender"), at 555 Theodore Fremd
Avenue, Suite C-207, Rye, New York 10580 or at such other place as Lender may
from time to time in writing designate, the principal sum of each Advance made
by Lender to Borrower under that certain revolving loan agreement dated even
date herewith between Borrower and Lender as it may be subsequently amended
and/or modified (collectively, the "Loan Agreement") (the Loan Agreement
together with all of the other documents, instruments or agreements executed in
connection therewith, as the same may be modified, amended, restated or replaced
from time to time are hereinafter collectively referred to as, the "Loan
Documents"). The aggregate unpaid principal balance hereof shall not exceed at
any time the sum of TEN MILLION and 00/100 Dollar ($10,000,000.00). Capitalized
terms used herein and not otherwise defined shall have the meaning given such
terms in the Loan Documents. The entire unpaid principal balance hereof,
together with the accrued interest thereon and accrued late charges, if any, and
all other sums due hereunder and under the Loan Documents shall be due and
payable on the Termination Date.

Borrower also promises to pay interest to Lender monthly, in arrears, on the
first day of each month commencing on July 1, 2007 on the average daily unpaid
principal balance of this Note at the rate set forth in Section 3.1 of the Loan
Agreement.

This is the "Revolving Note" referred to in the Loan Agreement and is entitled
to the benefit of all of the terms and conditions and the security of all of the
security interests and liens granted by Borrower or any other person to Lender
pursuant to the Loan Agreement or any other Loan Document including, without
limitation, provisions regarding mandatory and optional prepayment rights. Upon
the occurrence of any Event of Default, the entire unpaid principal amount owed
Lender hereunder shall become immediately due and payable without further notice
or demand.

Whenever any payment to be made under this Note shall be stated to be due on a
day other than a Banking Day, such payment shall be made on the next succeeding
Banking Day and such extension of time shall be included in the computation of
any interest then due and payable hereunder.

The undersigned and all other parties who, at any time, may be liable hereon in
any capacity waive presentment, demand for payment, protest and notice of
dishonor of this Note. This Note and any provision hereof may not be waived,
modified, amended or discharged orally, but only by an agreement in writing
which is signed by the holder and the party or parties against whom enforcement
of any waiver, change, modification, amendment or discharge is sought.

This Note shall be governed by and construed under the internal laws of the
State of New York, as the same may from time to time be in effect, without
regard to principles of conflicts of laws thereof.

This Note amends, restates and supersedes, but does not discharge the
obligations of, nor constitute a novation with respect to, the indebtedness of
Borrower to Lender pursuant to that certain Revolving Note in the principal
amount of $4,600,000 dated May 30, 2003 previously executed and delivered by
Borrower to Lender.

IN WITNESS WHEREOF, the undersigned has executed this Note the day and year
first above written.

 

HUDSON TECHNOLOGIES COMPANY

 

 

By:

Name: Brian F. Coleman

Title: President and Chief Operating Officer



 

EXHIBIT B-1

AMENDED AND RESTATED TERM NOTE A



 

$2,500,000.00 June __, 2007

FOR VALUE RECEIVED, HUDSON TECHNOLOGIES COMPANY, a corporation organized and
existing pursuant to the laws of the Stale of Tennessee having an address at 275
North Middletown Road, Pearl River, New York 10965 ("Borrower"), promises to pay
to the order of KELTIC FINANCIAL PARTNERS, LP ("Lender") a Delaware limited
partnership with a place of business at 555 Theodore Fremd Avenue, Suite C-207,
Rye, New York 10580, or at such other place as Lender may from time to time in
writing designate, the sum of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS AND
00/100 ($2,500,000.00), payable in equal consecutive monthly installments of
$29,761.90 each, commencing on July 1, 2007 and on the first day of each month
thereafter. Capitalized terms used herein but not otherwise defined shall have
the meanings set forth in that certain Amended and Restated Loan Agreement dated
the date hereof between Borrower and Lender (as amended, the "Loan Agreement",
and together with all of the other documents, instruments or agreements executed
in connection therewith, as the same may be modified, amended, restated or
replaced from time to time, the "Loan Documents"). The entire unpaid principal
balance hereof, together with the accrued interest thereon and accrued late
charges, if any, and all other sums due hereunder and/or under any of the other
Loan Documents shall be due and payable on the Termination Date.

Borrower also promises to pay interest to Lender monthly, in arrears, on the
first day of each month, commencing on July 1, 2007 on the outstanding principal
balance of this Note at the rate set forth in Section 3.1 of the Loan Agreement.

Any partial prepayments made by the undersigned will be applied against the
remaining unpaid payments due hereunder in the inverse order of the maturity of
such payments.

This is the "Term Loan A" referred to in the Loan Agreement and is entitled to
the benefits of all of the terms and conditions and the security of all of the
security interests and liens granted by Borrower or any other person to Lender
pursuant to the Loan Agreement or any of the other Loan Documents including,
without limitation, provisions regarding mandatory and/or optional prepayment
rights and premiums. Upon the occurrence of any Event of Default, the entire
unpaid principal amount owed Lender hereunder shall become immediately due and
payable hereof without further notice or demand.

Whenever any payment to be made under this Note shall otherwise be due on a day
that is not a Banking Day, such payment shall be made on the next succeeding
Banking Day, and such extension of time shall be included in computing interest
in connection with any such payment.

Borrower and all other parties who, at any time, may be liable hereon in any
capacity waive presentment, demand for payment, protest and notice of dishonor
of this Note. This Note may not be changed orally, but only by an agreement in
writing which is signed by the holder and the party or parties against whom
enforcement of any waiver, change, modification or discharge is sought.

This Note shall be governed by and construed under the internal laws of the
State of New York, as the same may from time to time be in effect, without
regard to principles of conflicts of laws thereof.

This Note amends, restates and supersedes, but does not discharge the
obligations of, nor constitute a novation with respect to, the indebtedness of
Borrower to Lender pursuant to that certain Second Restated Term Note in the
principal amount of $400,000 dated March 8, 2006 previously executed and
delivered by Borrower to Lender.

IN WITNESS WHEREOF,

the undersigned has executed this Note on the day and year first above written.



 

HUDSON TECHNOLOGIES COMPANY

 

 

By:

Name: Brian F. Coleman

Title: President and Chief Operating Officer



 

EXHIBIT B-2

TERM NOTE B



 

$4,500,000.00 June

__, 2007



FOR VALUE RECEIVED, HUDSON TECHNOLOGIES COMPANY, a corporation organized and
existing pursuant to the laws of the Stale of Tennessee having an address at 275
North Middletown Road, Pearl River, New York 10965 ("Borrower"), promises to pay
to the order of KELTIC FINANCIAL PARTNERS, LP ("Lender") a Delaware limited
partnership with a place of business at 555 Theodore Fremd Avenue, Suite C-207,
Rye, New York 10580, or at such other place as Lender may from time to time in
writing designate, the sum of FOUR MILLION FIVE HUNDRED THOUSAND DOLLARS AND
00/100 ($4,500,000.00), payable in equal consecutive monthly installments of
$53,571.43 each, commencing on July 1, 2007 and on the first day of each month
thereafter. Capitalized terms used herein but not otherwise defined shall have
the meanings set forth in that certain Amended and Restated Loan Agreement dated
the date hereof between Borrower and Lender (as amended, the "Loan Agreement",
and together with all of the other documents, instruments or agreements executed
in connection therewith, as the same may be modified, amended, restated or
replaced from time to time, the "Loan Documents"). The entire unpaid principal
balance hereof, together with the accrued interest thereon and accrued late
charges, if any, and all other sums due hereunder and/or under any of the other
Loan Documents shall be due and payable on the Termination Date.

Borrower also promises to pay interest to Lender monthly, in arrears, on the
first day of each month, commencing on July 1, 2007 on the outstanding principal
balance of this Note at the rate set forth in Section 3.1 of the Loan Agreement.

Any partial prepayments made by the undersigned will be applied against the
remaining unpaid payments due hereunder in the inverse order of the maturity of
such payments.

This is the "Term Loan B" referred to in the Loan Agreement and is entitled to
the benefits of all of the terms and conditions and the security of all of the
security interests and liens granted by Borrower or any other person to Lender
pursuant to the Loan Agreement or any of the other Loan Documents including,
without limitation, provisions regarding mandatory and/or optional prepayment
rights and premiums. Upon the occurrence of any Event of Default, the entire
unpaid principal amount owed Lender hereunder shall become immediately due and
payable hereof without further notice or demand.

Whenever any payment to be made under this Note shall otherwise be due on a day
that is not a Banking Day, such payment shall be made on the next succeeding
Banking Day, and such extension of time shall be included in computing interest
in connection with any such payment.

Borrower and all other parties who, at any time, may be liable hereon in any
capacity waive presentment, demand for payment, protest and notice of dishonor
of this Note. This Note may not be changed orally, but only by an agreement in
writing which is signed by the holder and the party or parties against whom
enforcement of any waiver, change, modification or discharge is sought.

This Note shall be governed by and construed under the internal laws of the
State of New York, as the same may from time to time be in effect, without
regard to principles of conflicts of laws thereof.

IN WITNESS WHEREOF,

the undersigned has executed this Note on the day and year first above written.



 

HUDSON TECHNOLOGIES COMPANY

 

 

By:

Name: Brian F. Coleman

Title: President and Chief Operating Officer





EXHIBIT C

FORM OF NOTICE OF BORROWING



Keltic Financial Partners, LP
555 Theodore Fremd Avenue, Site C-207
New York, New York 10580

Re: Request for loan/advance

The undersigned requests a $__________ loan advance pursuant to Section 2.1 of
the Amended and Restated Loan Agreement dated as of June __, 2007 between Keltic
Financial Partners, LP and the undersigned ("Loan Agreement"). Capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
them in the Loan Agreement.

Please wire the requested loan advance [to our operating account number
_________ at __________] or [in accordance with the following wire instructions
[insert instructions]. Please call the undersigned to confirm receipt of this
fax at ____________.

Thank you.

 

HUDSON TECHNOLOGIES COMPANY

 

 

By:

Name: Brian F. Coleman

Title: President and Chief Operating Officer



